Citation Nr: 0929317	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-25 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the military from August 
1965 to June 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.


FINDINGS OF FACT

1.  There is no indication the Veteran had bilateral hearing 
loss during service or sensorineural hearing loss, in 
particular, within one year after his discharge or even for 
many years thereafter.  There also is no competent and 
credible evidence otherwise linking his current bilateral 
hearing loss to his military service.

2.  There was one instance during service, in August 1965, 
when the Veteran complained of right ear pain and otitis 
externa was diagnosed.  However, the condition was acute and 
transitory and resolved prior to his discharge 
without chronic residual disability, including bilateral 
(i.e., right and left ear) hearing loss.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred during 
or aggravated by his military service and may not be presumed 
to have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has the duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the fourth requirement that VA also request that 
the claimant submit any evidence in his possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
If, however, notice was not provided or was inadequate, this 
timing error can be effectively "cured" by providing the 
necessary VCAA notice and then readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC).  In that instance, the intended purpose of the notice 
is not frustrated and the Veteran is given the opportunity to 
participate in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice concerning any element of a claim 
is presumed prejudicial, and VA then bears the burden of 
rebutting this presumption.  However, a recent Supreme Court 
case, Shinseki v. Sanders, 556 U. S. ___ (2009), reversed the 
Federal Circuit's holding.  The Supreme Court held that the 
Federal Circuit placed an "unreasonable evidentiary burden 
upon the VA..." by creating a presumption of prejudice with 
regard to deficient VCAA notice.  (slip. op. at 11).  The 
Supreme Court stated that "the party that 'seeks to have a 
judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted.'"  Id., citing 
Palmer v. Hoffman, 318 U. S. 109, 116 (1943); see also Tipton 
v. Socony Mobil Oil Co., 375 U. S. 34, 36 (1963) (per 
curiam); United States v. Borden Co., 347 U. S. 514, 516-517 
(1954); cf. McDonough Power Equipment, Inc. v. Greenwood, 464 
U. S. 548, 553 (1984); Market Street R. Co. v. Railroad 
Comm'n of Cal., 324 U. S. 548, 562 (1945) (finding error 
harmless "in the absence of any showing of . . . 
prejudice").  The Supreme Court emphasized that its holding 
did not address the lawfulness of the U.S. Court of Appeals 
for Veterans Claims' reliance on the premise that a 
deficiency in notifying a Veteran about what further 
information was necessary to substantiate his claim had a 
"natural effect" of prejudice, but that deficiencies 
regarding what portions of evidence the VA would obtain and 
what portions the Veteran must provide did not.  (slip. op. 
at 3).



Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

A letter satisfying the VCAA notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2006.  
The letter informed him of the evidence required to 
substantiate his claim.  The letter also notified him of his 
and VA's respective responsibilities in acquiring supporting 
evidence.  An additional letter was sent to him in July 2006, 
which complied with Dingess by discussing the downstream 
disability rating and effective date elements of his claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).



VA also fulfilled its duty to assist the Veteran by 
collecting all relevant evidence in support of his claim, 
which is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The RO obtained his service treatment records (STRs), 
service personnel records (SPRs), and arranged for a VA 
compensation examination in June 2006 for a medical nexus 
opinion concerning the cause of his bilateral hearing loss- 
including, in particular, in terms of whether it is 
attributable to his military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Therefore, the Board is satisfied that VA has 
provided all assistance required by the VCAA and appellate 
review may proceed without prejudicing him.  

II.  Analysis-Entitlement to Service Connection for 
Bilateral Hearing Loss

The Veteran attributes his bilateral hearing loss to his 
military service.  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury suffered 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.  

Organic diseases of the nervous system - such as 
sensorineural hearing loss - will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  
38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).



To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).

To show chronic disease in service, or within a presumptive 
period per § 3.307, a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic," is required.  38 C.F.R. § 
3.303(b).  Subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when:  (1) a layperson 
is competent to identify the medical condition, (e.g., a 
broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).

A determination as to whether medical evidence is needed to 
demonstrate that a Veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the Veteran's present condition (e.g., whether the Veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about even balanced for and against the claim), with 
the Veteran prevailing in either event.  Conversely, the 
claim will be denied if the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present.  Service connection is possible if such 
current hearing loss disability can be adequately linked to 
military service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

Here, there is no disputing the Veteran meets the first and 
perhaps most fundamental requirement for any service-
connection claim, which is proof of the existence of current 
bilateral hearing loss disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  In the absence of proof of a 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  In the audiological evaluation from the June 2006 
VA compensation examination, his average pure tone threshold 
level of 44 decibels for his right ear meets the requirements 
for hearing loss disability pursuant to 38 C.F.R. § 3.385.  
Similarly, the readings for his left ear meet these 
regulatory requirements since he had an average of 83 
decibels for his puretone threshold levels and 84 percent 
speech recognition ability.  Id.  Additionally, based on the 
results of the hearing test, the examiner determined there 
was mild to moderately severe sensorineural hearing loss in 
the Veteran's right ear and moderately severe to profound 
mixed hearing loss in his left ear.  These findings are 
sufficient to establish a current bilateral hearing loss 
disability.  See Boyer, 210 F. 3d. at 1353.

Consequently, the determinative issue is whether the 
Veteran's current bilateral hearing loss disability is 
somehow attributable to his military service - and, 
in particular, acoustic trauma coincident with his service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  Unfortunately, there is simply no competent evidence 
of record establishing this required correlation.

Regarding in-service incurrence of a relevant disease or 
injury, the Veteran's STRs show he was diagnosed with right 
ear pain and otorrhea, which was determined to be otitis 
externa in his right ear in August 1965.  The August 1965 
diagnosis was acute and transitory and is shown to have 
resolved in service as evidenced by the fact that no 
subsequent STRs refer to complaints or a diagnosis of right 
ear pain or otitis externa.  Further, the Veteran's June 1967 
military separation examination was unremarkable for any 
hearing loss - including associated with his prior right ear 
pain and otitis externa.  Instead, he had normal hearing of 
15/15 for both ears on the whispered voice test.  So there is 
no objective indication of hearing loss while he was in 
service and only one insolated instance of right ear pain, 
determined to have been due to otitis externa, with no 
indication of resulting hearing loss in that ear (the right 
ear) and certainly not the left ear or other chronic residual 
disability.  His military service ended in June 1967.



The Veteran also has failed to provide any objective 
indication of hearing loss for many years after service, 
until 2004, so almost four decades after the fact.  The lapse 
of so many years after his separation from service and the 
first documented complaint of the claimed disorder is 
probative evidence to be considered in determining whether 
his current disability may be traced back to his military 
service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Also, because there is no indication of sensorineural 
hearing loss within one year of his discharge, the Board may 
not presume this hearing loss was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Of equal or even greater significance, there is simply no 
medical evidence of record etiologically linking the 
Veteran's current hearing loss to his military service.  
Rather, there is competent medical evidence specifically 
discounting this notion.  Specifically, the June 2006 VA 
compensation examiner's opinion clearly states that the 
Veteran's current hearing loss was not "caused as a result 
of noise exposure while in the military."  Furthermore, the 
Veteran himself acknowledged that he was not exposed to any 
excessive noise.  He limited his assertions of acoustic 
trauma to his contention that he did some target shooting now 
and then, but did not wear ear protection.  So, even 
acknowledging there is proof of his claimed disability, 
there still is no competent medical evidence of a nexus or 
relationship between the time he spent in the service and his 
current hearing loss disability.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

Even as a layman, the Veteran is competent to proclaim having 
experienced difficulty hearing while in service and during 
the many years since.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability, including during 
service, even where not corroborated by contemporaneous 
medical evidence).  But his lay testimony, while competent, 
is not also credible because of the normal findings 
concerning his hearing while in service, including, again, no 
indication of any hearing loss in either ear associated with 
his right ear pain and otitis externa during service.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Therefore, service connection may not be established based on 
chronicity in service or continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  It is worth 
reiterating in this regard that evidence that relates the 
current disorder to service must be medical unless it 
concerns a disorder that may be competently demonstrated by 
lay observation.  Savage, 10 Vet. App. at 495-97.  Here, the 
Veteran's contentions notwithstanding, a VA compensation 
examiner has specifically determined in June 2006 that there 
is no correlation whatsoever between the Veteran's current 
bilateral hearing loss and his military service - including, 
in particular, any acoustic trauma or other noise injury he 
may have sustained in service.  There is no medical evidence 
refuting this VA examiner's unfavorable opinion.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for bilateral hearing loss.  So there is no 
reasonable doubt to resolve in his favor, and his claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

The claim for service connection for bilateral hearing loss 
is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


